— In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Surrogate C. Raymond Radigan to vacate an order dated January 3, 1991, which dismissed an adoption proceeding brought by the petitioners, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Levitt, J.), entered October 11, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements (see, Matter of Tynetta Q. T., 185 AD2d 932 [decided herewith]). Thompson, J. P., Lawrence, Miller and Ritter, JJ., concur.